DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Strianese on 03/11/2022.
The application has been amended as follows: 

1. 	A vertical variable resistance memory device, comprising: 
a substrate; 
a plurality of gate electrodes disposed on the substrate and spaced apart from one another in a vertical direction, wherein the vertical direction is 
a pillar structure disposed on the substrate and extending in the vertical direction through the gate electrodes, 
wherein the pillar structure comprises: 
a vertical gate electrode extending in the vertical direction; 
a variable resistance pattern disposed on a sidewall of the vertical gate electrode; and 

wherein the channel and the vertical gate electrode contact each other.

6. 	The vertical variable resistance memory device of claim 1, wherein the pillar structure further comprises an insulation pattern partially covering an outer sidewall of the channel and contacting each of the plurality of gate electrodes.

8. 	The vertical variable resistance memory device of claim 7, further comprising: 
a channel connection pattern disposed on the substrate, 
wherein the channel is one of a plurality of channels spaced apart from one another in a horizontal direction 
wherein the channel connection pattern contacts portions of the plurality of channels, respectively, not covered by the insulation pattern, and electrically connects the plurality of channels to one another.

11. 	The vertical variable resistance memory device of claim 1, wherein each of the plurality of gate electrodes comprises a metal, and the vertical gate electrode comprises polysilicon doped with impurities or a metal.

15. 	The vertical variable resistance memory device of claim 1, further comprising: 
a bit line disposed on the plurality of gate electrodes, wherein the bit line is electrically connected to the vertical gate electrode.

17. 	A vertical variable resistance memory device, comprising: 
a substrate; 
a common source line (CSL) disposed on the substrate and extending in a first direction, wherein the first direction is 
above the CSL and extending in a second direction, wherein the second direction is 
a memory cell electrically connected to the CSL and the bit line, wherein the memory cell comprises: 
a first gate electrode; 
a second gate electrode facing the first gate electrode in a horizontal direction 
a channel and a variable resistance pattern sequentially stacked in the horizontal direction between the first and second gate electrodes.

24.	The vertical variable resistance memory device of claim 17

28. 	A vertical variable resistance memory device, comprising: 	
a substrate; 
a common source line (CSL) disposed on the substrate and extending in a first direction, wherein the first direction is 
a channel connection pattern disposed on the substrate and electrically connected to the CSL; 
a support layer disposed on the channel connection pattern; 
a plurality of gate electrodes disposed on the support layer and spaced apart from one another in a second direction 
a plurality of pillar structures disposed on the substrate, wherein each of the pillar structures extends in the second direction through the gate electrodes, the support layer and the channel connection pattern; and 
a bit line disposed on the pillar structures and extending in a third direction, wherein the third direction is 

a vertical gate electrode extending in the second direction; 
a variable resistance pattern disposed on a sidewall of the vertical gate electrode; 
a channel disposed on an outer sidewall of the variable resistance pattern; and 
an insulation pattern disposed on an outer sidewall of the channel, wherein the channel and the vertical gate electrode contact each other.

30. 	The vertical variable resistance memory device of claim 29, further comprising: 
[[A]] a common source plug (CSP) disposed on the impurity region.

31. 	The vertical variable resistance memory device of claim 28, wherein each of the channel connection pattern and the vertical gate electrode comprises polysilicon doped with impurities or a metal, and each of the plurality of gate electrodes comprises a metal.


Allowable Subject Matter
Claims 1-8, 11-15, 17, 24 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Mori (US 2018/0277757), discloses a vertical variable resistance memory device, comprising: a substrate; a plurality of gate electrodes (7) disposed on the substrate and spaced apart from one another in a vertical direction, wherein the vertical direction is perpendicular to an upper surface of the substrate; and a pillar structure disposed on the substrate and extending in the vertical direction through the gate electrodes, wherein the pillar structure comprises: a vertical gate electrode (5) extending in the vertical direction; a variable resistance pattern (14) disposed on a sidewall of the vertical gate electrode; and a channel (11, 12, 13) disposed on an outer sidewall of the variable resistance pattern (see Mori, FIGS. 1-2, 
The prior art of record, Yamamoto (US 2017/0271403), discloses a vertical variable resistance memory device, comprising: a substrate (SS); a common source line (CSL) (SL) disposed on the substrate and extending in a first (X) direction, wherein the first direction is parallel to an upper surface of the substrate; a bit line (GBL) extending in a second (Y) direction, wherein the second direction is substantially parallel to the upper surface of the substrate and crosses the first direction; and a memory cell (MC) electrically connected to the CSL and the bit line, wherein the memory cell comprises: a first gate electrode (WL); a second gate electrode (LBL) facing the first gate electrode in a horizontal direction substantially parallel to the upper surface of the substrate; and a channel (201) and a variable resistance pattern (202) sequentially stacked in the horizontal direction between the first and second gate electrodes. (see Yamamoto, FIGS. 3-4, [0041]-[0050]). The prior art of records, individually or in combination, do not disclose nor teach “a bit line disposed above the CSL” in combination with other limitations as recited in claim 17.
The prior art of record, Mori, discloses a vertical variable resistance memory device, comprising: a substrate; a common source line (CSL) (2a) disposed on the substrate and extending in a first (Y) direction, wherein the first direction is parallel to an upper surface of the substrate; a channel connection pattern (2b) disposed on the substrate and electrically connected to the CSL; a support layer disposed on the channel connection pattern; a plurality of gate electrodes (7) disposed on the support .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811